Title: From Thomas Jefferson to Joseph Staunton, 15 January 1806
From: Jefferson, Thomas
To: Staunton, Joseph


                        
                            Sir
                            
                            Washington Jan. 15. 06.
                        
                        The papers containing propositions for building Gunboats at New London & Stonington are retained to be
                            considered whenever Congress shall have given us power to proceed in that work. every disposition exists with us to
                            distribute the advantages of public employment consistent with our duty of respecting fidelity & economy of execution.
                        The letter in favor of mr Whipple was not intended, I presume to supersede the recommendation of mr Smith,
                            whose name I propose to send in with the first nominations to the Senate.
                        The petition of mr Topham cannot be granted. the law has estimated the punishment of his transgression at
                            16,000. D. he is unable to satisfy that penalty. shall he therefore go clear of all punishment? the only substitute which
                            can be inflicted is a due term of imprisonment.
                        Accept my respectful salutations.
                        
                            Th: Jefferson
                            
                        
                    